Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 14, 2014

                                      No. 04-14-00086-CV

                           IN THE INTEREST OF Y.G.B., A Child

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00166
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        In this accelerated appeal of the January 21, 2014 order terminating Appellant’s parental
rights, Appellant’s brief is due to be filed with this court on March 17, 2014. See TEX. R. APP. P.
38.6(a). On March 13, 2014, Appellant filed a first motion for extension of time to file
Appellant’s brief and requested an additional ten days for the reporter to file a corrected record
and an additional ten days for Appellant to file the brief.
        Appellant’s motion is GRANTED. The reporter’s record must be filed within TEN
DAYS of the date of this order. See id. R. 35.3(c). Appellant’s brief will be due TEN DAYS
after the reporter’s record is filed. See id.; see also TEX. R. JUD. ADMIN. 6.2, available at
http://www.supreme.courts.state.tx.us/MiscDocket/11/11925100.pdf (directing courts of appeals
to dispose of SAPCR suits “[w]ithin 180 days of the date the notice of appeal is filed”).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court